Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED ACTION
The Office Action is in response to the Applicant's reply filed January 4, 2022
to the Office action mailed on October 4, 2021.
Priority
This application is a continuation of 15/628,559 filed 06/20/2017 , claiming priority to U.S. Provisional Application Ser. No 62/461,546 filed on 02/21/2017, 62/377,497 filed on 08/19/2016 and 62/353,350 filed on 06/22/2016.
Status of the Claims
Claims 1, 105-119, and 126 are pending. Claims 1, 105-119, and 126 is herein acted on the merits.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 7/21/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
Response to Arguments
Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 105, 109, and 126  over Miller et al. (US 8268872) in view of Dalton (US9744149) is not persuasive. Therefore, the rejection is herewith maintained. 
Applicant’s argues, first, there is no expectation of successfully treating AR+/ER+ breast cancer with Compound III would have been derived from using other SARMs with different chemical structures than Compound III. Instead, the literature clearly teaches that making structural changes to SARMs would be expected to lead to unpredictable changes in function, and that not all SARMs would be expected to be useful in the treatment of breast cancer. 
The Examiner states the Miller reference relied upon is not using other SARMs with different chemical structures than Compound III to treat breast cancer.  It is using the same Compound III as those claimed for treatment of various conditions including breast cancer.
Second, Applicant argues that the prior art is the use of Compound III in the treatment of cachexia (muscle wastage) as described in Miller, because cachexia is an unrelated disease to breast cancer, affecting a different tissue. The behavior of a SARM in one tissue cannot always be extrapolated to another tissue. Further, Applicant asserts that, Compound III had never been tested in breast tissue. Miller had no reason to test Compound III in breast tissue because the disclosure was primarily concerned with the treatment of cachexia, e.g., muscle wastage. Miller’s teachings of using Compound III to treat cachexia are therefore independent from the treatment of breast cancer. At the priority date, Compound III was known to be able to increase AR activity in anabolic tissue (such as muscle and bone), but to have minimal effect on AR in androgenic tissue (e.g. prostate). Breast tissue has a different physiology to muscle, bone or prostate, however, which meant the skilled person could not have predicted how Compound III would act in breast tissue. Indeed, it was unknown whether Compound III would act as an agonist (like in muscle and bone), have no effect (as in the prostate), or act as an antagonist in breast tissue. disclosed by Miller. The contention that one having skill in the art would know to treat breast cancer with Compound II, having only knowledge of the disclosure in Miller, is particularly unrealistic given that there is no technical disclosure in Miller to support Compound III for breast cancer. 
The Examiner points out that the Applicant is arguing the enablement of  an issued patent.  Specifically, the reference teaches “ a method of treating (e.g., preventing, or ameliorating the symptoms associated with, or reducing the incidence of, reducing the pathogenesis of, facilitating the recovery from or delaying the onset of) prostate cancer, breast cancer, endometrial cancer, hepatocellular cancer, lymphoma, multiple endocrine neoplasia, vaginal cancer, renal cancer, thyroid cancer, testicular cancer, leukemia, and ovarian cancer in a mammal in need thereof.” 

Applicant states there are many different sub-types of breast cancer, each of which has its own unique physiology. AR+/ER+ breast cancer cells express both the androgen and estrogen receptors, thus for a compound to be effective in this breast cancer sub-type it would need to have the right hormone receptor selectivity. The present inventors have discovered that Compound III does in fact have the right receptor selectivity for the treatment of AR+/ER+ breast cancer; there is no suggestion of this in Miller. Even if the skilled person had selected, from Miller, Compound III out of all the possible disclosed compounds (which would have required hindsight), and breast cancer out of all the possible disclosed conditions (which would have required hindsight), they still would not have arrived at the claimed invention because Miller does not mention AR+/ER+ breast cancer specifically, as acknowledged by the Office Action. The Examiner relies on Miller’s single mention of breast cancer, in a long list of possible conditions that could be treated by the compounds disclosed therein, to reject the claims.
	The Examiner invites Applicant to provide data for surprising and unexpected results for the treatment of AR+/ER+ breast cancer (i.e. with compound III) over other different sub-types of breast cancer.  The Examiner states the prior art teaches the claimed compound in treatment of breast cancer, therefore, the combination of references render obvious the treatment of AR+/ER+ breast cancer with compound III)
Applicant argues that it is not possible to predict the tissue selectivity of one SARM based on another, structurally different, SARM, as taught by the Dalton reference.
The Examiner points out  the secondary reverences were only used for the recitation of various breast cancer subtypes not for the specific use of the SARM in treatment.  The primary reference teaches the compound claimed in treatment of breast cancer.
Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 106-108, and 116-119   over Miller et al. (US 8268872) in view of Dalton (US9744149), as applied to claims 1, 105, 109, and 126 further in view of Dalton et al. (US10258596B2) is not persuasive. Therefore, the rejection is herewith maintained. Applicant’s argument over claims 106-108, and 116-119   rejections depends on the validity of the previous arguments which were not found persuasive.

Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 110-115   over Miller et al. (US 8268872) in view of Dalton (US9744149), as applied to claims 1, 105, 109, and 126 further in view of Fribbens et al. (Plasma ESR1 Mutations and the Treatment of Estrogen Receptor–Positive Advanced Breast Cancer. J. Clin. Onc. VOLUME 34 • NUMBER 25 • SEPTEMBER 1, 2016, epub June 6, 2016.) is not persuasive. Therefore, the rejection is herewith maintained. Applicant’s argument over claims 110-115   rejections depends on the validity of the previous arguments which were not found persuasive.
Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 110-115   over Miller et al. (US 8268872) in view of Dalton (US9744149), as applied to claims 1, 105, 109, and 126 further in view of Toy et al (ESR1 ligand-binding domain mutations in hormoneresistant breast cancer. Nature Genetics VOLUME 45 | NUMBER 12 | DECEMBER 2013)is not persuasive. Therefore, the rejection is herewith maintained. Applicant’s argument over claims 110-115   rejections depends on the validity of the previous arguments which were not found persuasive.

	Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 110-115   over Miller et al. (US 8268872) in view of Dalton (US9744149), as applied to claims 1, 105, 109, and 126 further in view of Li et al. (Endocrine-Therapy-ResistantESR1VariantsRevealed by Genomic Characterizationof Breast-Cancer-Derived Xenografts Cell Reports4, 1116–1130, September 26, 2013) is not persuasive. Therefore, the rejection is herewith maintained. Applicant’s argument over claims 110-115   rejections depends on the validity of the previous arguments which were not found persuasive.
The arguments regarding  the ODP rejections depends on the validity of the previous arguments which were not found persuasive.
The following rejections are made:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 105, 109, and 126 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 8268872) in view of Dalton (US9744149).
A method of treating AR+/ER+ breast cancer in a subject comprising administering to the subject a compound which is RAD140 (Compound III)

    PNG
    media_image1.png
    234
    311
    media_image1.png
    Greyscale




	Miller et al. teaches selective androgen receptor modulators (SARMs) of formula I including specifically, 2-chloro-4-[[(1R,2R)-1-[5-(4-cyanophenyl)-1,3,4-oxadiazol-2-yl]-2-hydroxypropyl]amino]-3-methyl-Benzonitrile, and 2-chloro-4-[[(1R,2R)-1-[5-(4-cyanophenyl)-1,3,4-oxadiazol-2-yl]-2-hydroxypropyl]amino]- Benzonitrile (Examples 22-23, col 103-108).  The reference teaches the compounds for treating (e.g., preventing, or ameliorating the symptoms associated with, or reducing the incidence of reducing the pathogenesis of facilitating the recovery from or delaying the onset of) prostate cancer, breast cancer, endometrial cancer, hepatocellular cancer, lymphoma, multiple endocrine neoplasia, vaginal cancer, renal cancer, thyroid cancer, testicular cancer, leukemia, and ovarian cancer in a mammal in need thereof. The compounds of this invention, when used as therapeutics can be administered by any method known to one of skill in the art such as orally, bucally, intravenously, Subcutaneously, intramuscularly, transdermally, intradermally, intra vascularly, intranasally, Sublingually, intracranially, rectally, intratumorally, intravaginally, intraperitonealy, pulmonary, ocularly and intratumorally (col 42, lines 20-30). The compounds of this invention may be employed alone or in combination with other therapeutic agents. By way of non-limiting example, the compounds of this invention can be used in combination with anti-lipidemics (statins, fibrates, omega-3 oils, niacinates and the like), bone anti-resorptives (bisphosponates, estrogens, selective estrogen receptor modulators (SERMs), calcitonin, and the like), bone anabolic agents (PTH and fragments e.gteriparatide, PTHRPandana logues e.g. BaO58), anti-diabetics (e.g. insulin sensitizers, glucose absorption and synthesis inhibitors (e.g. metformin)), anti-anxiety agents, antidepressants, anti-obesity agents, contraceptive agents, anti-cancer agents, PPARYago nists (e.g. pioglitaZone), and the like. When used in combination, the compounds of this invention may be co-formulated or co-administered wherein said co-administration does not require dosing at exactly the same time but rather indicates that the patient is undergoing treatment with one or more of the additional agents during the timeframe of treatment with the selective androgen modulators of this invention. (col 44, lines 25-45) The dosage will typically be from about 0.01 mg to 500 mg of drug per daily dosage (col 44, lines 60-62).	
While Miller et al. teaches breast cancer, it fails to teach AR+/ER+ breast cancer or discuss adjuvant or specify the CDK4/6 inhibitor failure and combination of CDK4/6 inhibitor for treatment.
Dalton et al. teaches the treatment of breast cancer in a subject, for example a female subject. Including methods of: treating metastatic breast cancer; refractory breast cancer; AR-positive breast cancer; AR-positive refractory breast cancer; AR-positive metastatic breast cancer; AR-positive and ER-positive breast cancer; triple negative breast cancer; advanced breast cancer; breast cancer that has failed previous treatment (see abstract) with a   therapeutically effective amount of a selective androgen receptor modulator (SARM) compound. The reference teaches an example wherein post-menopausal women who have estrogen receptor (ER) positive metastatic breast cancer, and who have responded previously to adjuvant and/or salvage endocrine therapy are treated with a SARM. . The treatment was continued until disease progression (PD), [0401], reads on claims 106-107.
It would have been obvious to one of ordinary skill in the art at the time of filing to treat AR-positive and ER-positive breast cancer. The motivation comes from the teaching of Miller et al. that the SARM is useful in treating breast cancer and Dalton et al. that SARMs are use in treating AR-positive and ER-positive breast cancer.  Hence, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results. 
Claims 106-108, and 116-119 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 8268872) in view of Dalton (US9744149), as applied to claims 1, 105, 109, and 126 further in view of Dalton et al. (US10258596B2).
Miller et al. and Dalton et al. are as discussed above.
While Miller et al. and Dalton et al. do discuss adjuvant and/or salvage endocrine therapy, the reference fails to specify the CDK4/6 inhibitor failure and combination of CDK4/6 inhibitor for treatment.

Dalton2 teaches treatment of breast cancer in a subject, for example a female subject. Including methods of: treating metastatic breast cancer; refractory breast cancer; AR-positive breast cancer; AR-positive refractory breast cancer; AR-positive metastatic breast cancer; AR-positive and ER-positive breast cancer; triple negative breast cancer; advanced breast cancer; breast cancer that has failed SERM (tamoxifen, toremifene), aromatase inhibitor, palbociclib (Ibrance), trastuzumab (Herceptin, ado-trastuzumab emtansine), pertuzumab (Perjeta), lapatinib, exemestane (Aromasin), bevacizumab (Avastin), and/or fulvestrant treatments; metastasis in a subject suffering from breast cancer; and/or HER2-positive; comprising administering to the subject a therapeutically effective amount of a selective androgen receptor modulator (SARM) compound (abstract).   The reference teaches administering a selective androgen receptor modulator as the sole active ingredient. However, also encompassed within the scope of the present invention are methods for hormone therapy, for treating breast cancer, for delaying the progression of breast cancer, and for preventing and treating the recurrence of breast cancer and/or breast cancer metastasis, which comprise administering the selective androgen receptor modulators in combination with one or more therapeutic agents. These agents include, but are not limited to: selective estrogen receptor modulators (SERM), selective estrogen receptor degraders (fulvestrant), CDK4/6 inhibitors (palbociclib, ribociclib, abemociclib), HER2 inhibitors (lapatinib, trastuzumab), VEGF inhibitors (bevacizumab), HDAC inhibitors (entinostat), PI3K inhibitors (buparlisib, tapelisib, alpelisib), vaccines and immune stimulants or adjuvants (NeuVax®), CTLA-4 (cytotoxic T-lymphocyte associated protein-4) inhibitors (tramelimumab), PD-1 inhibitors (pembrolizumab), PD-L1 inhibitors (atezolizumb, avelumab, durvalumab), chemotherapeutic agents, taxanes, anthracyclines, epothilones, LHRH analogs, reversible antiandrogens, antiestrogens, anticancer drugs, 5-alpha reductase inhibitors, aromatase inhibitors (exemestane, anastrozole, letrozole, vorozole, formestane, fadrozole), progestins, agents acting through other nuclear hormone receptors such as progesterone and estrogen receptors, estrogens, progestins, PDE5 inhibitors, apomorphine, bisphosphonate, growth factor inhibitors (such as those that inhibit VEGF, IGF and the like), or one or more additional selective androgen receptor modulators (SARMs) (col 65 lines 65-67 and col 66 lines 1-27)
It would have been obvious to one of ordinary skill in the art at the time of filing to treat CDK4/6 inhibitor failure and a combination with CDK4/6 inhibitor. The motivation comes from the teaching of Dalton2 that a SARM is useful in breast cancer that has treatment with palbociclib (Ibrance) and further that selective androgen receptor modulators are useful in combination with one or more therapeutic agents such as CDK4/6 inhibitors.  Hence, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results. 
Claims 110-115 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 8268872) in view of Dalton (US9744149), as applied to claims 1, 105, 109, and 126 further in view of Fribbens et al. (Plasma ESR1 Mutations and the Treatment of Estrogen Receptor–Positive Advanced Breast Cancer. J. Clin. Onc. VOLUME 34 • NUMBER 25 • SEPTEMBER 1, 2016, epub June 6, 2016.)
Miller et al. and Dalton are as above.
Miller et al. and Dalton do discuss adjuvant and/or salvage endocrine therapy, the reference fails to specify the ESR1 mutation.
Fribbens et al. teaches the most effective treatment of ESR1 mutant breast cancer is uncertain. In a retrospective, single-center analysis, we have demonstrated resistance to subsequent AI-based therapy in patients with ESR1 mutations in plasma.  Preclinical studies have reported growth inhibition of ESR1 mutant cell lines with fulvestrant, a selective ER degrader, but with less sensitivity to fulvestrant than wild-type ER, and there is uncertainty whether the required doses are achieved clinically. Palbociclib, a CDK4/6 inhibitor, has demonstrated substantial clinical activity in combination with both fulvestrant and AIs. CDK4/6 inhibition resensitizes cells with in vitro-derived resistance to endocrine therapy, and ESR1 mutant models are sensitive to combinations of selective ER degraders with palbociclib (p. 2962). 
It would have been obvious to one of ordinary skill in the art at the time of filing to treat ESR1 mutant breast cancer. The motivation comes from the teaching of Fribbens et al. that ESR1 mutant models are sensitive to combinations of selective ER degraders with palbociclib.  Hence, a skilled artisan would have had reasonable expectation of a patient exhibiting the same.

Claims 110-115 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 8268872) in view of Dalton (US9744149), as applied to claims 1, 105, 109, and 126 further in view of Toy et al (ESR1 ligand-binding domain mutations in hormoneresistant breast cancer. Nature Genetics VOLUME 45 | NUMBER 12 | DECEMBER 2013)
Miller et al. and Dalton are as above.
Miller et al. and Dalton do discuss adjuvant and/or salvage endocrine therapy, the reference fails to specify the ESR1 mutation.

Toy et al. teaches Seventy percent of breast cancers express estrogen receptor (ER), and most of these are sensitive to ER inhibition. However, many such tumors for unknown reasons become refractory to inhibition of estrogen action in the metastatic setting. We conducted a comprehensive genetic analysis of two independent cohorts of metastatic ER-positive breast tumors and identified mutations in ESR1 affecting the ligand-binding domain (LBD) in 14 of 80 cases. These included highly recurrent mutations encoding p.Tyr537Ser, p.Tyr537Asn and p.Asp538Gly alterations. Molecular dynamics simulations suggest that the structures of the Tyr537Ser and Asp538Gly mutants involve hydrogen bonding of the mutant amino acids with Asp351, thus favoring the agonist conformation of the receptor. Consistent with this model, mutant receptors drive ER-dependent transcription and proliferation in the absence of hormone and reduce the efficacy of ER antagonists. 
It would have been obvious to one of ordinary skill in the art at the time of filing to treat ESR1 mutant breast cancer. The motivation comes from the teaching of Toy et al. that ER-positive breast tumors and identified mutations in ESR1 affecting the ligand-binding domain (LBD) in 14 of 80 cases.  Hence, a skilled artisan would have had reasonable expectation of a patient exhibiting the same. 
Claims 110-115 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 8268872) in view of Dalton (US9744149), as applied to claims 1, 105, 109, and 126 further in view of Li et al. (Endocrine-Therapy-ResistantESR1VariantsRevealed by Genomic Characterizationof Breast-Cancer-Derived Xenografts Cell Reports4, 1116–1130, September 26, 2013).

Miller et al. and Dalton are as above.
Miller et al. and Dalton do discuss adjuvant and/or salvage endocrine therapy, the reference fails to specify the ESR1 mutation.

Li et al. teaches the identification of the ESR1/YAP1 fusion gene in WHIM18 completes the mechanistic spectrum of gain-of-function mutations in ESR1 associated with endocrine-resistant breast cancers. YAP1 plays a central role in organ size and tumorigenesis through the Hippo pathway (Lin et al., 2013); however, the domains that are responsible for most of these biological properties are in the N terminus of YAP1 and therefore absent from the fusion gene. Analysis of TCGA breast cancer RNA-seq data revealed two other in-frame fusion genes that preserve at least the first four exons of ESR1 (preserving DNA binding). In one case, a fusion was detected with AKAP12, a putative tumor-suppressor gene (Gelman, 2012), and in the second case it was detected with POLH, a DNA polymerase associated with xeroderma pigmentosum (Ortega-Recalde et al., 2013; Figure S15). These findings indicate that the ESR1/YAP1 translocation documented in WHIM18 is not a private event, but is a member of a class of translocations that preserve the DNA-binding and AF1 domains of ESR1 with variable in-frame C-terminal partners that replace the ligand-binding and AF2 domains. Although these in-frame ESR1 translocations are likely rare, the denominator for breast cancer is so large that even low percentages of particular somatic events can represent clinically significant patient populations if the effect on the disease course is dramatic (i.e., in this instance, intrinsic and universal endocrine-therapy resistance). (p1127 right para 3 and p1128 left para 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to treat ESR1 mutant breast cancer. The motivation comes from the teaching of Li et al. ESR1/YAP1 fusion gene in WHIM18 completes the mechanistic spectrum of gain-of-function mutations in ESR1 associated with endocrine-resistant breast cancers. Further, in-frame ESR1 translocations are likely rare, the denominator for breast cancer is so large that even low percentages of particular somatic events can represent clinically significant patient populations if the effect on the disease course is dramatic (i.e., in this instance, intrinsic and universal endocrine-therapy resistance)  Hence, a skilled artisan would have had reasonable expectation of a patient exhibiting the same. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 106-108, and 116-119 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 8268872/ 8642632/ 8067448/ 8455525/ 8629167) in view of Dalton (US9744149), as applied to claims 1, 105, 109, and 126 further in view of Dalton et al. (US10258596B2).
Miller et al. and Dalton et al. are as discussed above.
While Miller et al. and Dalton et al. do discuss adjuvant and/or salvage endocrine therapy, the reference fails to specify the CDK4/6 inhibitor failure and combination of CDK4/6 inhibitor for treatment.

Dalton2 teaches treatment of breast cancer in a subject, for example a female subject. Including methods of: treating metastatic breast cancer; refractory breast cancer; AR-positive breast cancer; AR-positive refractory breast cancer; AR-positive metastatic breast cancer; AR-positive and ER-positive breast cancer; triple negative breast cancer; advanced breast cancer; breast cancer that has failed SERM (tamoxifen, toremifene), aromatase inhibitor, palbociclib (Ibrance), trastuzumab (Herceptin, ado-trastuzumab emtansine), pertuzumab (Perjeta), lapatinib, exemestane (Aromasin), bevacizumab (Avastin), and/or fulvestrant treatments; metastasis in a subject suffering from breast cancer; and/or HER2-positive; comprising administering to the subject a therapeutically effective amount of a selective androgen receptor modulator (SARM) compound (abstract).   The reference teaches administering a selective androgen receptor modulator as the sole active ingredient. However, also encompassed within the scope of the present invention are methods for hormone therapy, for treating breast cancer, for delaying the progression of breast cancer, and for preventing and treating the recurrence of breast cancer and/or breast cancer metastasis, which comprise administering the selective androgen receptor modulators in combination with one or more therapeutic agents. These agents include, but are not limited to: selective estrogen receptor modulators (SERM), selective estrogen receptor degraders (fulvestrant), CDK4/6 inhibitors (palbociclib, ribociclib, abemociclib), HER2 inhibitors (lapatinib, trastuzumab), VEGF inhibitors (bevacizumab), HDAC inhibitors (entinostat), PI3K inhibitors (buparlisib, tapelisib, alpelisib), vaccines and immune stimulants or adjuvants (NeuVax®), CTLA-4 (cytotoxic T-lymphocyte associated protein-4) inhibitors (tramelimumab), PD-1 inhibitors (pembrolizumab), PD-L1 inhibitors (atezolizumb, avelumab, durvalumab), chemotherapeutic agents, taxanes, anthracyclines, epothilones, LHRH analogs, reversible antiandrogens, antiestrogens, anticancer drugs, 5-alpha reductase inhibitors, aromatase inhibitors (exemestane, anastrozole, letrozole, vorozole, formestane, fadrozole), progestins, agents acting through other nuclear hormone receptors such as progesterone and estrogen receptors, estrogens, progestins, PDE5 inhibitors, apomorphine, bisphosphonate, growth factor inhibitors (such as those that inhibit VEGF, IGF and the like), or one or more additional selective androgen receptor modulators (SARMs) (col 65 lines 65-67 and col 66 lines 1-27)
It would have been obvious to one of ordinary skill in the art at the time of filing to treat CDK4/6 inhibitor failure and a combination with CDK4/6 inhibitor. The motivation comes from the teaching of Dalton2 that a SARM is useful in breast cancer that has treatment with palbociclib (Ibrance) and further that selective androgen receptor modulators are useful in combination with one or more therapeutic agents such as CDK4/6 inhibitors.  Hence, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results.   
				Conclusion
No claim is allowed.

The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Layla Soroush whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627